Citation Nr: 0532600	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  94-41 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
service-connected low back strain with disc disease.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to May 
1953, from July 1958 to July 1961, and from August 1961 to 
May 1963.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 RO decision.  

In May 1994, the veteran offered testimony at a personal 
hearing held at the RO before a Hearing Officer.  

In January 1997, July 1999 and October 2001, the Board 
remanded the veteran's case for further evidentiary 
development.  

The veteran has asserted during course of this appeal that he 
is unemployed due to his service-connected back disability.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2005) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

As such, his inferred claim for a total compensation rating 
based on individual unemployability is referred to the RO for 
initial adjudication.  



FINDINGS OF FACT

1.  The service-connected disability picture is shown to be 
productive of a level impairment that more nearly 
approximates that of severe lumbosacral strain or functional 
loss due to pain; pronounced intervertebral disc syndrome, in 
the alternative, is not demonstrated.  

2.  The service-connected low back strain with disease is 
shown to be productive of a separately ratable neurological 
deficit that more nearly approximates that of mild incomplete 
paralysis.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent rating 
for the service-connected low back strain with disc disease 
have been met for the period of this appeal.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 
5292, 5293, 5295 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a including  Diagnostic Codes 5235-5243 
(2005).  

2.  The criteria for the assignment of a separate evaluation 
of 10 percent, but not higher for the service-connected low 
back strain with disc disease based on right lower extremity 
radiculopathy have been met for the period of this appeal.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a including 
Diagnostic Code 8520 (2002) 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a including Diagnostic Code 5243, 4.124a including 
Diagnostic Code 8520 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  VCAA also contains provisions 
regarding the scope of notice to which those seeking VA 
benefits are entitled.  38 U.S.C.A. § 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
and the Board notes that the veteran elected to forego his 
right to a hearing.  

Further, by the May 2004 letter, the October 1996 Statement 
of the Case, and the Supplemental Statements of the Case 
dated in February 1997, September 2000, and February 2005, he 
and his representative have been notified of the evidence 
needed to establish the benefit sought, and he has been 
advised regarding his and VA's respective responsibilities as 
to obtaining that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on Factual Background with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  


Factual Background

The VA medical records dated from 1989 to 1992 reflect the 
diagnoses of chronic low back pain with complaints of 
bilateral radiculopathy in the lower extremities and 
paraspinal muscle spasm.  

The clinical records reflect central herniation of the L4-5 
disc with findings of low back pain with radiculopathy, 
spasm, and sciatic notch tenderness.  

An EMG report dated in April 1991 was found to be within 
normal limits despite the veteran's complaints of radiating 
low back pain into the lateral aspect of the right leg.  

On VA examination in June 1990, the examiner reported the 
veteran's in-service low back injury that was exacerbated by 
a post-service low back injury in 1975.  The veteran was 
reported to have been out of work on disability since 1978 
due to a back problem.  The examiner's diagnosis was that of 
history of chronic low back pain with bilateral lower limb 
radiculopathy with negative findings.  

On VA examination in May 1994, the veteran had lumbar flexion 
to 54 degrees and 0 degrees of extension.  A moderate 
lordosis-kyphosis was observed.  

On VA examination in January 1997, the examiner noted the 
veteran's complaints of constant low back pain without 
radiculopathy.  An examination of the low back revealed no 
tenderness.  

The veteran's flexion was restricted to 20 degrees.  Lateral 
rotation was limited to 10 degrees, bilaterally.  
Neurological examination of the lower extremities was 
negative.  

The examiner opined that pain significantly limited the 
veteran's functionability during flare-ups.  The examiner's 
diagnosis was that of chronic degenerative disease of the 
lumbar spine, status post treatment of herniated lumbar disc 
with chemo-nucleolysis.  

The X-rays of the lumbar spine showed degenerative changes in 
the lower thoracic spine with narrowing of the L2-3 and L3-4 
intervertebral disc spaces and sclerosis from L3 to S1.  
These findings were compatible with marked degenerative 
changes and disc disease.  

On VA examination in October 1997, the examiner noted the 
veteran's complaints of back pain since military service with 
a post-service intervening back injury that resulted in 
severe low back pain with development of right leg 
paraesthesias and numbness.  

The veteran was reported to have severe spasms 3 to 4 times 
per year.  He had 30 degrees of forward flexion and 25 
degrees of lateral rotation in the lumbar spine.  Sensory 
examination showed decreased pin sensation in the right 
thigh.  

A November 1997 EMG study revealed no evidence for any acute 
lumbosacral or cervical radiculopathy.  Mild generalized 
peripheral neuropathy was shown.  

On VA examination in September 1999, the examiner noted the 
veteran's complaints of increasing low back pain and 
stiffness.  The low back pain was present at all times and 
made worse with bending, walking and stooping.  

An examination of the back revealed tenderness over the 
lumbar spine.  His flexion was limited to 10 degrees.  
Lateral bending was to 5 degrees.  The examiner diagnosed the 
veteran with lumbosacral strain with herniated lumbar disc.  

The examiner opined further that the veteran was totally 
disabled for any gainful employment, but added that the 
disability "[was] more likely due to the injuries sustained 
in 1975 while working for the Post Office than to the 
apparently minor he sustained in the military."  

A magnetic resonance image (MRI) scan report dated in January 
2002 showed large right paracentral disc herniation, severe 
disc degeneration and moderate stenosis.  

On VA examination in July 2004, the veteran reported that the 
intensity and frequency of low back pain fluctuated based on 
activity level.  No weakness was reported in the legs.  The 
pain radiated into both lower extremities and feet.  The 
veteran had 70 degrees of forward flexion with 10 degrees of 
extension.  No tenderness to percussion was noted in the 
lumbar spine.  

The examiner's impression was that of degenerative joint 
disease and disc disease of the lumbar spine with associated 
radiculopathy.  The examiner opined that this condition was 
chronic without clinical evidence of recent change.  

On VA examination in January 2005, the veteran was reported 
to have worsening low back pain that required the use of a 
back brace and medication for relief.  

On examination of the low back, the examiner noted "very 
palpable paraspinal muscle spasms, bilaterally."  His 
forward flexion was to 15 degrees with less than 5 degrees of 
extension with lordosis.  

The examiner noted several range of motion tests were 
attempted with no change in either range of motion or degree 
of discomfort.  His sensory examination was intact to pin 
except in an area of decreased sensation in the right thigh.  

The examiner's assessment was that of chronic low back pain 
with decreased sensation in the area of the lateral femoral 
cutaneous nerve, right thigh, and peripheral neuropathy.  

The examiner opined that "almost all of the functional 
impairment of the lumbar spine now [was] related to pain."  
The examiner was "medically certain that there [were] times 
when the pain [would] become sufficiently severe to block all 
motion and would confine the veteran to rest for a 1 or 2 day 
period."  


Increased Rating

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1, 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Functional loss contemplates the inability of the body to 
perform the normal working movements with normal excursion, 
strength, speed, coordination, and endurance and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  

Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59.  See DeLuca v. Brown, 8 Vet. App. 202, 205-
206 (1995); see also Johnson v. Brown, 9 Vet. App. 7 (1996); 
VAOPGCPREC 36-97 (December 12, 1997).  

The Court has instructed that, in applying these regulations, 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.  

During the pendency of this appeal, regulatory changes have 
twice amended the rating criteria for evaluating lumbar spine 
disabilities.  

The first regulatory change affected only the rating criteria 
for intervertebral disc syndrome.  See 67 Fed. Reg. 54345-
54349 (Aug. 22, 2002).  This amendment was effective on 
September 23, 2002.  Id.  The regulations regarding diseases 
and injuries to the spine, to include intervertebral disc 
syndrome, were again revised effective on September 26, 2003.  
68 Fed. Reg. 51454-51458 (Aug. 27, 2003), 69 Fed. Reg. 32449-
32450 (June 10, 2004).  

Either the old or the new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date. VAOPGCPRECs 3-2000 (April 10, 2000), 7-2003 (Nov. 19, 
2003); see also VAOPGCPREC 1-2004 (July 15, 2004).  

In the January 1993 rating decision on appeal, the RO 
continued the 20 percent for low back strain under Diagnostic 
Code 5295 of VA's Schedule for Rating Disabilities ("the 
Schedule"), on account of severe limitation of motion of the 
lumbar spine.  The rating was effective beginning on March 2, 
1978 (date of receipt of the claim for an increased rating).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warranted a 10 percent disability rating.  

A 20 percent evaluation was warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, and loss of 
lateral spine motion, unilateral, in a standing position.  

A 40 percent evaluation was warranted where symptoms are 
severe with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, a loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  

The evidence, for the period of the appeal prior to September 
26, 2003, tends to show that the service-connected low back 
disability was manifested by recurrent episodes of muscle 
spasm with severely limited movement and degenerative 
changes.  This disability picture in the Board's opinion 
would more nearly be consistent with the criteria as 
contemplated for a higher evaluation of 40 percent under 
Diagnostic Code 5295.  This would be the highest rating 
available under this particular Diagnostic Code.  

Significantly, the orthopedic examinations in 1997 and 1999 
during this period revealed complaints of paraspinal spasm of 
the lumbosacral spine.  While some point tenderness in the 
left lumbar paraspinal area was noted during VA examination 
in September 1999, the veteran had no sciatic notch 
tenderness.  

The lumbosacral spine films have consistently shown 
degenerative changes of the lower thoracic spine with 
moderate narrowing of the L2-L3 and the L5-S1 intervertebral 
disc spaces, findings compatible with marked degenerative 
changes and disc disease.  

Accordingly, the Board finds that that the older criteria for 
a rating of 40 percent under Diagnostic Code 5295 are more 
nearly approximated by the recorded medical findings in this 
case during the course of this appeal.  

The low back disability would alternatively be ratable based 
on limitation of motion.  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

In the present case, the Board finds that the veteran's level 
of functional loss due to pain prior to September 26, 2003, 
also more likely reflected the older criteria of Diagnostic 
Code 5292 for a 40 percent evaluation based on severe 
disablement.  However, separate rating on this basis would 
not be for application in this case.  

Based on the foregoing, the Board finds that the severity of 
the service-connected low back strain equates with severe 
overall disability picture rather than moderate impairment.  
Accordingly, the Board finds that a rating of 40 percent but 
not higher is for application prior to September 26, 2003.  

In considering the veteran's level of disability prior to 
September 26, 2003, the Board has considered the provisions 
of 38 C.F.R. § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during 
flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; 
and the provisions of 38 C.F.R. § 4.10 concerning the effects 
of the disability on the veteran's ordinary activity.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As noted hereinabove, the September 2003 amendments provide a 
general rating formula for diseases and injuries of the spine 
(for diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury.  

In pertinent part, they provide that unfavorable ankylosis of 
the entire spine warrants a 100 percent disability rating 
while unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent evaluation.  

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis a 20 percent disability evaluation is warranted.  

The evidence for the period beginning September 26, 2003, 
does show forward flexion of the thoracolumbar spine between 
30 and 60 degrees, but the veteran recently complained of 
pain during this testing with palpable paraspinal muscle 
spasms.  

Thus, the Board finds that the service-connected disability 
picture also more closely approximates the criteria for a 40 
percent rating under the provisions of the general rating 
formula for diseases and injuries of the spine.  

In this case, the Board now finds that, while the veteran is 
entitled to ratings of 40 percent under the old Diagnostic 
Codes 5292 and 5295 and the provisions of the new general 
rating formula for Diagnostic Code 5237, the facts do not 
serve to establish that the veteran meets the criteria for a 
60 percent rating under the provisions of Diagnostic Code 
5293 for intervertebral disc disease of the lumbosacral spine 
prior to September 23, 2003.  A separately ratable disability 
picture of pronounced severity is not shown in the Board's 
opinion.  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warranted a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation was warranted if it was mild.  A 20 percent 
evaluation was warranted if it was moderate with recurring 
attacks.  A 40 percent evaluation was authorized for 
intervertebral disc syndrome if it was severe with recurrent 
attacks and intermittent relief.  

A 60 percent evaluation was assignable for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under the interim revised criteria of Diagnostic Code 5293, 
effective on September 23, 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  

A maximum 60 percent evaluation is warranted when rating 
based on incapacitating episodes, and such is assigned when 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  

A 40 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

In this regard, the veteran is not shown to suffer 
incapacitating episodes that would warrant a rating of 60 
percent.  On the most recent VA examination report, the 
veteran was noted to require 1 to 2 days of rest due to low 
back pain.  As such, his symptoms doe not meet the criteria 
for a higher rating under the interim Diagnostic Code 5293 or 
the new Diagnostic Code 5243 now in effect.  

The Board now finds that a separate rating of 10 percent is 
for application under the provisions of Diagnostic Code 8520 
as analogous to impairment of the sciatic nerve in this case.  

Under Diagnostic Code 8520, pertaining to paralysis of the 
sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating.  Moderate incomplete paralysis 
warrants a 20 percent rating, and moderately severe 
incomplete paralysis warrants a 40 percent disability rating.  

Severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  

An 80 percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  

In this regard, the Board believes that the related 
neurological deficit more closely reflects that of mild 
impairment as addressed by these criteria given the recent 
examiner's assessment of decreased sensation in the right 
thigh with peripheral neuropathy.  

As such, the medical evidence on review supports the 
assignment of a separate rating of 10 percent, but not higher 
on this basis for the entire period of the appeal.  



ORDER

An increased rating of 40 percent for the service-connected 
low back strain with disc disease is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

A separate rating of 10 percent for the service-connected low 
back strain with disc disease based on radiculopathy of the 
right lower extremity is granted, subject to the regulations 
applicable to the payment of VA monetary awards.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


